 



Exhibit 10.1
JOINT VENTURE AGREEMENT BETWEEN
MYOHIONOW.COM, LLC AND
LAKES OHIO DEVELOPMENT, LLC
     This Joint Venture Agreement (the “Agreement”) is entered into on April 29,
2008, between Lakes Ohio Development, LLC, a Minnesota limited liability company
(“Lakes”) and Myohionow.com, LLC, an Ohio limited liability company
(“Myohionow”). Lakes and Myohionow are sometimes each referred to as a Party and
collectively referred to as the “Parties.”
RECITALS:

A.   Myohionow has researched and prepared plans pertaining to placing a
referendum on the November 2008 Ohio statewide election ballot (“Ballot”) to
approve an amendment to the Ohio Constitution that would permit the development
and operation of a casino in Clinton County, Ohio.

B.   Lakes has specific expertise in developing, financing, and operating casino
resort developments in the United States.

C.   In light of the foregoing, the Parties desire to utilize their respective
strengths by establishing a joint venture through a new limited liability
company to initially be jointly owned by Lakes and Myohionow (“JV”), to develop
and operate a casino resort enterprise of a size and scope commensurate with the
surrounding population base in Clinton County, Ohio by performing their
respective obligations as set forth herein.

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and undertakings provided herein, the Parties agree as follows:
ARTICLE I
FORMATION OF THE JV
     Section 1.1 Organization. The Parties will operate the JV as through a new
limited liability company organized in the state of Ohio (“LLC”). The JV shall
be registered in the state of Ohio and its registered office shall be at 30195
Chagrin Blvd., Suite 300, Pepper Pike Place, Pepper Pike, Ohio 44124-5703 c/o
Jack Kurant. Organization of the LLC, including drafting of all necessary
documents, shall be performed by an attorney mutually selected by the Parties.
The LLC’s operating agreement (“Operating Agreement”) and other governing
documents will include the provisions of this Agreement to the extent
appropriate.
     Section 1.2 Ownership. Subject to any dilution set forth in Article II and
any transfer set forth in Article V, the equity interest in the LLC (“Equity
Interest”) will be owned initially 80% by Lakes and 20% by Myohionow (“Member
Percentages”). Such

 



--------------------------------------------------------------------------------



 



Member Percentages may be adjusted upon agreement of the Parties or as otherwise
required by the LLC documents.
     Section 1.3 Purpose. The purpose of the JV will be to perform all tasks
necessary to place on the Ballot a referendum that will amend the Ohio
Constitution to permit the development of a casino resort in Clinton County,
Ohio (the “Referendum”), and once approved, to plan, develop, finance and
operate a casino resort in Clinton County, Ohio (“Casino”) (the Referendum and
Casino shall collectively be referred to as the “Project”).
     Section 1.4 Name. The Parties agree that the JV shall operate under the
name Blue Water Joint Venture or such other name as chosen by the Board.
     Section 1.5 Operating Agreement. The Parties agree to execute, and cause
any future Equity Owners to execute, the Operating Agreement attached hereto as
Schedule 1.5.
     Section 1.6 Acceptance. The Parties agree to cause the JV to accept and
adopt this Agreement.
ARTICLE II
OWNERSHIP AND FUNDING OF THE JV
     Section 2.1 Initial Funding. The JV will be owned and funded as follows:

  2.1.1   The issuance of membership units of the JV shall be in proportion to
the Parties’ respective Member Percentages. Accordingly, Lakes shall receive
8,000 membership units of the JV, and Myohionow shall receive 2,000 membership
units of the JV. In the event that it is necessary to provide an Equity Interest
to the current owners of the land on which the Casino will be developed in order
to obtain the transfer of the land, Myohionow shall be required to transfer part
of its Equity Interest to obtain such land transfer.     2.1.2   Lakes shall
loan the JV up to $2,500,000 to reimburse the Parties for reasonable, necessary
and properly documented expenses pertaining to the Project as incurred. All
amounts loaned by Lakes shall be repaid as set forth in Section 2.2.

     Section 2.2 Operating Deficits. Operating deficits of the JV beyond those
provided for in the initial loan or needs for additional working capital will be
funded by the Parties in proportion to their respective Capital Percentages.
Unless otherwise agreed upon at the time of funding, such deficits will be
funded by loans from the Parties.

2



--------------------------------------------------------------------------------



 



     Section 2.3 Repayment of Loans from Parties. All loans made under
Section 2.1 shall be repaid, with simple interest accruing at a rate of 10% per
annum from the date of advance, pro rata to the Parties’ Member Percentage prior
to any profit distribution to the Parties; provided, however, that repayment of
such loans shall be subordinate to any third party financing if such
subordination is required by such third party lender. Each Party agrees to
execute and deliver any other instrument, agreement, or document reasonably
required by such third-party lender to affect such subordination.
     Section 2.4 Loans from Third Parties to Finance Casino. Funds required to
develop the Casino as contemplated by the Business Plan may be obtained from
third parties in such amounts and on the terms and conditions as approved by the
Board. If third parties require an Equity Interest to provide financing for
development of the Casino, the Parties shall be diluted pro rata to their Member
Percentage. For example, if a third party requires a 5% Equity Interest to
finance the development of Casino at a time when Lakes and Myohionow remain
80/20 owners, Lakes’s Member Percentage would be reduced to 76% and Myohionow’s
Member Percentage would be reduced to 19%.
     Section 2.5 Additional Capital Requirement. If a Party, and/or each of
them, is required to make equity investment(s) in the JV for any reason, the
terms and conditions of such investment (including the granting of Equity
Interest therefor) shall be as if such investment was made by a third party
negotiated at arms length.
ARTICLE III
GOVERNANCE OF THE JV
     The Parties agree that the JV will be governed substantially as set forth
below, and that these governance provisions are for the direct benefit of the JV
and its business. The Parties further agree: (a) that the JV Articles will be
structured to reflect this governance to the fullest extent permitted under
applicable law; and (b) that, in the event of a conflict between the Articles
and the following provisions, the following provisions will prevail to the
extent such a result is not directly contrary to applicable law or public
policy.
     Section 3.1 Management Team. The day-to-day operations of the JV will be
conducted by a Chief Executive Officer (“CEO”) and its staff.

  3.1.1   CEO. The CEO and key management people will be appointed by Lakes. The
initial CEO of the JV shall be Lyle Berman.     3.1.2   CEO Duties. Subject to
the provisions of this Section, the CEO, or his designee (including the
President), will have full power and authority to conduct and manage the
business of the JV and to undertake and implement, on behalf of the JV, all
decisions approved by the Board.

3



--------------------------------------------------------------------------------



 



     Section 3.2 Board of Governors.

  3.2.1   Composition. The JV will have a Board of Governors (the “Board”)
comprised of five (5) persons. Myohionow will designate two (2) members, Lakes
will designate three (3) members. The Board will elect the Chairman who will be
a designee of Lakes. Members of the Board shall be designated by Notice and will
serve until replaced by the Party so designating. Each Party may designate an
alternative governor to attend meetings and exercise the powers of a regular
Board Member appointed by such Party, which alternative governor shall be
appointed by the Board. Initial Board Members shall be:

      Lakes Designated:
Lyle Berman, Chairman
Tim Cope
Damon Schramm

        Myohionow Designated:
Rick Lertzman
Brad Pressman

  3.2.2   Routine Decisions by the Board. For all matters other than those set
forth in Section 3.2.3:

  3.2.2.1   meetings shall be held at least four times annually on a quarterly
basis and each member shall be given at least seven days’ written notice of any
meeting of the Board:     3.2.2.2   attendance in person at such a meeting,
without written objection to lack of sufficient notice, waives this notice
requirement;     3.2.2.3   two-thirds of the members shall constitute a quorum;
    3.2.2.4   the vote of a majority of all members present in person shall be
decisive;     3.2.2.5   whenever necessary under Ohio law, decisions of the
Board shall be confirmed by a general member meeting.

  3.2.3   Special Matters. With respect to each of the following situations, the
Board will not have the power to act unless all Board members vote in favor of a
resolution; and whenever necessary under Ohio law, decisions of the Board shall
be confirmed by a general member meeting.

  3.2.3.1   sale of substantially all of the assets of the JV;

4



--------------------------------------------------------------------------------



 



  3.2.3.2   authorization or approval of a merger, consolidation or a material
change in the capital structure (including the reclassification of membership
units) of the JV;     3.2.3.3   creation or incurrence of indebtedness for
borrowed money if, after giving effect to the creation of such indebtedness, the
total amount of the JV’s indebtedness for borrowed money will exceed $2,500,000,
except unsecured current liabilities incurred in the ordinary course of business
and loans pursuant to Section 2.1.3;     3.2.3.4   any amendment to the Articles
or the Operating Agreement.

  3.2.4   Written Actions/Consents. Any action or consent that may be taken or
given at a meeting may be taken or given by written consent signed by the number
of Board Members of LLC Members that would be entitled to take such action or
give such consent at a meeting at which all Board Members or LLC Members were
present.

     Section 3.3 Parties’ Roles Generally. The Parties’ roles, responsibilities
and obligations shall be as follows:

  3.3.1   Myohionow. Myohionow shall be responsible for the following tasks:

  3.3.1.1   Retention of a third party company (in consultation with Lakes) that
will obtain signatures for the petition required for the Referendum;     3.3.1.2
  Retention of legal counsel (in consultation with Lakes) required to draft the
Referendum and handle all other normal and customary legal issues required for
the Project;     3.3.1.3   Securing an option to purchase land on which the
Casino will be developed and, if necessary, transferring to the land owner(s) up
to 2% Equity Interest from Myohionow’s Equity Interest;     3.3.1.4   Securing
all regulatory licenses and permits necessary for regulatory approval of the
Project prior to the Ballot, and cooperating and assisting Lakes with securing
all regulatory licenses and permits after the Ballot; and     3.3.1.5   Such
other services as agreed upon by the parties.

  3.3.2   Lakes. Lakes shall be responsible for all services reasonable and
necessary to develop and operate the Casino, including all financial and
accounting decisions and record-keeping therefor, subsequent

5



--------------------------------------------------------------------------------



 



      to the approval of the Referendum. Lakes’s obligations hereunder shall be
conditioned on the successful adoption of the Referendum and amendment to the
Ohio Constitution that will permit the Casino to be developed, the JV receiving
all necessary permits required for develop and operation thereof, and purchasing
the land on which the Casino will be built. Notwithstanding the foregoing, Lakes
shall only be required to use reasonable best efforts to obtain third party
financing to finance the development of the Casino, and in no event shall Lakes
be required to finance the development using its own funds.

     Section 3.4 Compensation.

  3.4.1   Myohionow. If and only if the Referendum is passed, the JV shall
advance Brad Pressman and Rick Lertzman each an annual sum of $125,000, to be
paid in equal monthly installments commencing on December 1, 2008, as an advance
of any profit distributions due and payable to Myohionow, the total amount
advanced of which shall be offset against the first such profit distribution. If
the first such profit distribution is insufficient to reimburse the advances to
date, the remaining amount shall be offset against each successive profit
distribution until the total amount advanced is reimbursed in full. Such
advances shall continue until the Casino opens for public play.     3.4.2  
Lakes. As compensation for Lakes’s management services hereunder, Lakes shall
receive one percent (1%) of Gross Total Revenues for the prior calendar month,
paid on the twentieth day of each calendar month for the preceding month, for so
long as this Agreement shall remain in effect during the term hereof. “Gross
Total Revenues” shall be Casino’s total revenue from all gaming activities and
total receipts from the sale or rental of food, beverages, souvenirs, hotel
facilities, equipment and all other goods and services that are incidental to
the operation of the Casino.

     Section 3.5 Member Meeting. The JV shall hold an annual member meeting each
year at the offices of the JV or at such other time and place as the Parties may
agree, subject to the requirements of Ohio law. A special member meeting can be
held on seven days’ written notice at the request of the Board. In all member
votes, a majority in interest shall be decisive. A quorum shall exist if owners
of a majority of the Equity Interest are present.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDUCT OF THE JV
     Section 4.1 Business Plan. Lakes shall create a three-year business plan
(the “Business Plan”) which will be approved by the Board in accordance with
Section 3.2.2 and will be implemented by the management of the JV. The Business
Plan will include, but will not be limited to, initial and subsequent funding
requirements, compensation, staffing of the JV, and responsibility of Parties.
     Section 4.2 Facilities. The operating facility for the JV will be in Ohio,
or such other location as the Parties agree.
ARTICLE V
RESTRICTIONS ON TRANSFER OF INTERESTS IN THE JV
     Section 5.1 No Transfer Without Approval. Neither Lakes nor Myohionow may
transfer any of its Equity Interest in the JV to any third party (other than
direct or indirect Controlled Affiliates) without the prior written approval of
the other Party. Notwithstanding the above, transfers to Controlled Affiliates,
or to a company with which the Party mergers or transfers 100% of its stock or
assets, may be made without approval provided that (i) such transfer constitutes
all of the transferor’s Equity Interest, (ii) the transferee agrees to be bound
by this Agreement and the Member Control Agreement, (iii) the transferor remains
liable for all obligations imposed by this Agreement; and (iv) the transferee
undergoes a background investigation, the results of which are satisfactory to
Lakes (as the case may be). For purposes of this Agreement, a “Controlled
Affiliate” of a Party means (1) any person who is an owner of equity interest of
a Party on the date of execution; or (2) an entity which controls, is controlled
by or is under common control with, such Party; “control” means 100% ownership
of both the voting power of, and the equity interest in, an entity.
     Section 5.2 Optional Purchase Pursuant to Section 7.5.

  5.2.1   Optional Purchase Right. In the event that Myohionow, or any other
owner of any Equity Interest, is found to be an Unsuitable Owner, as defined in
Section 7.5 below, and cannot cure the Defect or chooses to cure the Defect by
transferring its Equity Interest to a third party, Lakes shall have the option
upon 30 days written notice to purchase such Unsuitable Owner’s Equity Interest
as set forth in this Section 5.2.     5.2.2   Unsuitable Owner Purchase Price.
Within 30 days after the a finding of an Unsuitable Owner pursuant to
Section 7.5 below, the Parties will then negotiate in good faith with respect to
price. If the Parties cannot agree upon price within 30 days, then the price
will be equal to the fair market value of the Unsuitable Owner’s Equity Interest
as determined by an investment banker with

7



--------------------------------------------------------------------------------



 



      recognized standing in the finance community and mutually acceptable to
the Parties. The parties will make the selection within 30 days after failing to
reach a purchase price and the banker shall notify the Parties of the fair
market value within 30 days thereafter. In the event the Parties cannot agree on
an investment banker, each Party will select one banker within 30 days after
failing to agree on a banker and the two bankers will select a third banker,
which third banker will conclusively determine fair market value within 30 days
after being selected. For the purpose of this Section 5.2, the fair market value
of the Unsuitable Owner’s Equity Interest shall be the “Unsuitable Owner
Purchase Price”. The Unsuitable Owner Purchase Price shall be subject to
regulatory approval, if required

  5.2.3   Payment of Unsuitable Owner Purchase Price. Lakes shall pay to the
Unsuitable Owner the Unsuitable Owner Purchase Price over a three year period,
without interest, by making 36 equal monthly payments commencing on the 30th day
after the Unsuitable Owner Purchase Price is determined under Section 5.2.2
herein.

ARTICLE VI
TERM AND TERMINATION OF THE JV
     Section 6.1 Term and Termination of the JV. Unless otherwise terminated as
provided below, the JV will be of perpetual duration. Subject to the provisions
of Section 6.2, the JV will be terminated:

  6.1.1   By Mutual Consent. At any time by the mutual consent of the Parties;  
  6.1.2   For Breach. Upon the material breach, which is not cured within
30 days after notice thereof, by a Party of its obligations to the JV or
otherwise under this Agreement, at the option of the non-breaching Party
exercised within ten days after the expiration of the 30-day cure period;    
6.1.3   Bankruptcy. Automatically upon the filing of a voluntary petition or
answer admitting jurisdiction of the court and the material allegations, or the
consent to, an involuntary petition pursuant to or purporting to be pursuant to
any reorganization or insolvency law of any jurisdiction, or an assignment for
the benefit of creditors, or an application for or consent to the appointment of
a receiver or trustee of a substantial part of the property of a Party hereto;

8



--------------------------------------------------------------------------------



 



  6.1.4   Adverse Regulatory Action. Upon an Adverse Regulatory Action that
triggers an Optional Purchase Right as set forth in Section 7.5.     6.1.5  
Failure of Referendum. If the Referendum is not placed on the Ballot or if the
result of the Referendum does not amend the Ohio Constitution to permit the
development of the Casino.

     Section 6.2 Consequences of Termination.

  6.2.1   Purchase Option. Upon the occurrence of an event which would cause the
termination of the JV pursuant to Section 6.1 above, Lakes will have the option,
in lieu of proceeding with the dissolution of the JV, to purchase Myohionow’s
Equity Interest by giving written notice within 30 days after the termination of
the JV to Myohionow that it desires to purchase for cash all of its Equity
Interest.

  6.2.1.1   Purchase Price. The Parties will then negotiate in good faith with
respect to price. If the Parties cannot agree upon price within 30 days, then
the price will be equal to the Unsuitable Owner Purchase Price of the Equity
Interests being purchased (the “Termination Purchase Price”).     6.2.1.2  
Payment of Termination Purchase Price. Lakes shall pay to Myohionow the
Termination Purchase Price over a three year period, without interest, by making
36 equal monthly payments commencing on the 30th day after the Termination
Purchase Price is determined under Section 5.2.2 herein.

Notwithstanding anything herein to the contrary, this purchase option will not
be available to Lakes if the termination is due to Lakes’s breach or bankruptcy,
pursuant to Section 6.1.2 or Section 6.1.3.

  6.2.2   Dissolution. If the above purchase option is not exercised as provided
for herein, the Parties will use their best efforts to dissolve the JV and wind
up its affairs in a manner designed to preserve the interests of both Parties.
Until the JV is completely dissolved, the Parties shall be bound by all the
provisions of this Agreement.

9



--------------------------------------------------------------------------------



 



  6.2.3   Damages. Nothing herein shall prejudice the rights of a Party, in
addition to the exercise of any other remedy hereunder, to recover money damages
for any breach by a Party of this Agreement or any Ancillary Document (as
defined).

ARTICLE VII
REGULATORY MATTERS AND INVALIDITY
     Section 7.1 Cooperation in Making Registrations and Other Government
Filings. Myohionow shall cooperate fully in assisting Lakes and the JV in
making, whenever required or necessary, registrations and other governmental
filings including, but not limited to, filings for gaming licenses or permits,
securities filings or financing approvals.
     Section 7.2 Consequences of Invalidity. If for any reason whatsoever at any
time, any provision of this Agreement or any of the Ancillary Documents is or
becomes invalid, illegal or unenforceable, or is declared by any court of
competent jurisdiction or any other competent authority to be invalid, illegal
or unenforceable or if such competent authority:

  7.2.1   refuses, or formally indicates an intention to refuse authorization
of, or exemption to, any of the provisions of or arrangements contained in this
Agreement or in any of the Ancillary Documents (in the case of a refusal either
by way of outright refusal or by way of requiring an amendment or deletion of
any provision of this Agreement or of any of the Ancillary Documents and/or the
inclusion of any new provision in this Agreement or in the Ancillary Documents
and/or the giving of undertakings as to future conduct before such authorization
or exemption can be granted); or     7.2.2   formally indicates that to continue
to operate any provision of this Agreement or of any of the Ancillary Documents
may expose the Parties to sanctions under any order, enactment or regulation, or
requests any Party to give undertakings as to future conduct in order that such
party may not be subject to such sanctions; and in all cases, whether initially
or at the end of any earlier period or periods of exemption (each of which
circumstances being referred to in this Article VII as a “Relevant Invalidity”),
then in any such case, at the request of either Party by notice or a series of
notices to that effect to the other (“Negotiation Notice”), the Parties will
meet to negotiate in good faith to agree upon valid, binding and enforceable
substitute provisions while at the same time reconsidering the other terms of
this Agreement and of any of the Ancillary Documents not so affected so as to
reestablish an appropriate balance of the commercial interests of the Parties
(“Substitute Provisions”).

10



--------------------------------------------------------------------------------



 



     Section 7.3 Failure to Agree on Substitute Provisions. If and to the extent
that Substitute Provisions are formally agreed in writing within 30 days of the
service of a Negotiation Notice, or such other period as may be formally agreed
in writing between the Parties, then in that respect the matter shall be deemed
to be settled and such substitute provisions shall be deemed part of this
Agreement or of any of the Ancillary Documents. If, however, with respect of any
Relevant Invalidity no Substitute Provisions can be agreed within such period,
then if any Party considers on reasonable grounds that its commercial interests
with regard to this Agreement and/or any of the Ancillary Documents are
materially and adversely affected as a consequence of the Relevant Invalidity,
it may submit such matter to arbitration pursuant rules set forth by the
American Arbitration Association.
     Section 7.4 Deferral of Determination of Adverse Effect. If any Party
considers that it is unable to assess the consequence of any Relevant Invalidity
in the light of facts existing at the time, that Party may defer commencement of
an arbitration in respect of the provision or provisions affected by such
Relevant Invalidity until such time as it considers on reasonable grounds that
its commercial interests with regard to this Agreement and/or any of the
Ancillary Documents are materially and adversely affected in the light of events
occurring subsequent to communication of the finding of invalidity to the
Parties. Notwithstanding the foregoing, a Party must commence arbitration
pursuant to Section 7.3 within 60 days of receipt of the Negotiation Notice.
     Section 7.5 Adverse Regulatory Action. The Parties hereto acknowledge and
agree that Lakes conducts business in a highly regulated industry under
privileged licenses issued by gaming regulatory authorities. Lakes maintains
compliance programs that have been established to protect and preserve its name,
reputation, integrity, and goodwill and to monitor compliance with the
requirements established by gaming regulatory authorities. Performance of this
Agreement is contingent upon both Parties compliance with the laws, regulations,
and policies in jurisdictions where business activity is conducted. Failure to
comply with laws, regulations, and policies in jurisdictions where business is
conducted could result in termination of this Agreement, Optional Purchase, or
both. The Parties agree to cooperate with requests, inquiries, or investigations
of gaming regulatory agencies in connection with the performance of this
Agreement. If Lakes determines that any owner of any Equity Interest is an
Unsuitable Owner, Lakes shall send the Unsuitable Owner written notice of such
unsuitability. The Unsuitable Owner shall have 90 days to correct the cause of
such unsuitability (the “Defect”) to the sole satisfaction of Lakes. If the
Unsuitable Owner cannot cure the Defect or chooses to cure the Defect by
transferring its Equity Interest to any third party, then Lakes may immediately
terminate this Agreement and have the option to purchase an Unsuitable Owner’s
Equity Interest (if applicable) as set forth in Section 5.2 above. For the
purposes of this Agreement, an “Unsuitable Owner” is any party whose ownership
of an Equity Interest, or of being a party to this Agreement, could jeopardize
the gaming licenses or permits held by Lakes or the JV or for which they are
applying, or their status with any gaming regulatory authority or similar law
enforcement authority. If this Agreement is terminated, neither Party shall have
any

11



--------------------------------------------------------------------------------



 



additional rights or obligations hereunder, except for those liabilities or
debts incurred prior to termination.
     Section 7.6 Cooperation of Background Investigations. All Parties agree to
(a) undergo all reasonable and necessary background due diligence investigation,
including completing Lakes’s standard background questionnaire, performed by
Lakes from time to time, and (b) cooperate with requests, inquiries, or
investigations of gaming regulatory agencies in connection with the performance
of this Agreement.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
     Section 8.1 Ancillary Documents; Interpretation. The Parties agree that, in
the event of an inconsistency or disagreement between this Agreement and any
other agreement or document referred to herein to be entered into in connection
with the JV (each an “Ancillary Document” and, collectively, the “Ancillary
Documents”), to the extent permitted by law, this Agreement will be deemed a
part of the Operating Agreement and the terms of this Agreement shall prevail
over any contrary term in any of the Ancillary Documents.
     Section 8.2 Confidentiality and Public Announcements. The Parties agree
that all data and information relating to the JV or a Party, including but not
limited to any information relating to or provided under any Ancillary Document,
Party’s or the JV’s trade secrets, know-how, inventions, discoveries,
improvements, technologies, business practices and methods, whether or not
patented, lists of suppliers, and information relating to the JVs financial
statements, customer identities and utilization patterns, needs and
participation levels, potential customers, suppliers, products, servicing
methods, equipment, programs, analyses, profit margins and cost data, shall be
kept confidential by both Parties and shall not, whether prior to or after the
date hereof, be disclosed to any person, firm, or corporation, except to the
extent that such data or information is generally known to the trade or in the
public domain. The Parties, however, may provide the information to third
parties (i) for the purpose of assisting in the evaluation of the JV, its
performance, or its operations, (ii) for the purpose of determining the value of
a Party’s Equity Interest in the JV, (iii) for the purpose of receiving debt or
equity investment; (iv) if required by any regulatory body; and (v) for any
other purpose consistent with the activities contemplated by this Agreement and
the Ancillary Documents; provided that in each case the disclosing Party takes
at least the same degree of care as it takes with respect to its own proprietary
information of a similar nature, but in no event less than reasonable care, to
maintain the confidential nature of the information. The Parties may also make
any disclosures necessary to comply with applicable securities and other
disclosure laws. The Parties recognize and acknowledge that any breach by them
of the foregoing provisions of this section may cause irreparable harm to the
other Party and the JV and, in the event of any such breach, such other Party or
the JV shall, in addition to all other remedies available to it, at law or in
equity, be entitled, if it so elects, to institute and prosecute proceedings in
any court of competent jurisdiction to enjoin such breaching

12



--------------------------------------------------------------------------------



 



Party from doing any act in violation of such provisions, and that such other
Party or the JV shall not be required to show actual monetary damages as a
prerequisite to such relief. The above provisions shall survive any termination
of this Agreement and any dissolution of the JV for a period of two years after
such termination or dissolution.
     Each Party agrees not to make any public disclosure regarding the existence
or the substance of the transactions contemplated hereby without the prior
approval of the other Party, except to the extent that either Party reasonably
determines that such disclosure is required by applicable law or regulation.
     Section 8.3 Accounting and Fiscal Year. The JVs accounting methods will be
in accordance with generally accepted accounting principles. The JV shall adopt
a fiscal year ending on the Sunday closest to the last day of the calendar year.
     Section 8.4 Force Majeure. Where either Party is unable, wholly or in part,
by reason of force majeure to carry out its obligations under this Agreement,
such obligations are suspended so far as they are affected by the force majeure
during the continuance thereof; provided that an obligation to pay money is
never excused by force majeure.
     The Party affected by the force majeure will give notice to the other Party
of the particulars of the situation and the probable extent to which it will be
unable to, or delayed in, performing its obligations under this Agreement,
within ten days after the occurrence of the force majeure.
     For purposes of this section, “force majeure” means an act of God, strike,
lockout or other interference with work, war declared or undeclared, blockade,
disturbance, lightning, fire, earthquake, storm, flood or explosion;
governmental or quasi-governmental restraint action, expropriation, prohibition,
intervention, direction or embargo; unavailability or delay in availability of
equipment or transport; inability or delay in obtaining governmental or
quasi-governmental approvals, consents, permits, licenses, authorities or
allocations; and any other cause whether of the kind specifically enumerated
above, or otherwise which is not reasonably within the control of the Party
affected.
     Section 8.5 Further Assurances. Lakes and Myohionow agree to execute and
deliver such other instruments, agreements or documents and take such other
action as may reasonably be necessary or desirable to consummate the
transactions contemplated by this Agreement.
     Section 8.6 Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns, but will not be assignable or delegable by any Party without
the prior written consent of the other Party, except that either Party may
assign, in whole or in part, its rights hereunder, subject to all obligations
hereunder, to a Controlled Affiliate in connection with any transfer of Equity
Interest in the JV permitted pursuant to Article

13



--------------------------------------------------------------------------------



 



V; provided, however, that such assignment will not relieve that Party of any of
its obligations or liabilities hereunder.
     Section 8.7 Amendments, Supplements, Etc. This Agreement may be amended or
supplemented at any time by additional written agreements signed by both
Parties, as may mutually be determined by the Parties to be necessary, desirable
or expedient to further the purposes of this Agreement or to clarify the
intention of the Parties.
     Section 8.8 Notices. All notices and other communications required or
permitted hereunder will be in writing and, unless otherwise provided in this
Agreement, will be deemed to have been duly given when delivered in person or
one (1) business day after having been dispatched by telegram or electronic
facsimile transfer (confirmed in writing by mail simultaneously dispatched with
a copy of the senders machine printed facsimile confirmation) or (three) 3
business days after having been dispatched by an internationally recognized
overnight courier service to the appropriate Party at the address specified
below.
(a) If to Lakes, to:
      Lakes Ohio Development, LLC
      Attn: Damon E. Schramm, Esq.
      130 Cheshire Lane, Suite 101
      Minnetonka, Minnesota 55435
      Fax: 952.449.7068


(b) If to Myohionow to:

      Myohionow.com, LLC
      Attn: Rick Lertzman
      P.O. Box 24564
      Cleveland, Ohio 44124
     Section 8.9 Waiver. Waiver by either Party of a breach by the other Party
of any obligation or requirement contained in, or arising from, this Agreement
does not operate as a waiver of another or continuing breach by the other Party
of the same, or any other, obligation or requirement hereunder. Any waiver by
either Party must be in writing, signed by the waiving Party.
     Section 8.10 Entire Agreement. This Agreement and the Ancillary Documents
represent the understanding of the Parties with respect to the subject matter
hereof and thereof and supersede any other agreement, whether written or oral,
that may have been made or entered into by Lakes or Myohionow or their
affiliates relating to the matters contemplated hereby.

14



--------------------------------------------------------------------------------



 



     Section 8.11 No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the Parties hereto to express their
mutual intent, and no rule of strict construction will be applied against either
Party.
     Section 8.12 Severability. Subject to the provisions of Article VII, if any
provision of this Agreement or the application of any such provision to any
person or circumstance is held invalid, illegal or unenforceable in any respect
by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not effect any other provision hereof.
     Section 8.13 Governing Law. This Agreement will be governed by and
construed in accordance with the substantive laws of the state of Minnesota
without giving effect to the principles of conflicts of law thereof. The venue
of any court proceeding concerning this Agreement shall be in the State of
Minnesota.
     Section 8.14 Third Parties. Nothing in this Agreement express or implied is
intended to confer any right or remedy under or by reason of this Agreement on
any person other than the Parties, their respective heirs, representatives,
successors and permitted assigns, affect or discharge the obligation or
liability of any third persons to any Party to this Agreement, or give any third
Party any right or subrogation or action over against any Party to this
Agreement.
     Section 8.15 Titles and Headings. Titles and headings to sections herein
are inserted for convenience of reference only, and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement.
     Section 8.16 Execution in Counterparts. This Agreement may be executed in
two or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same agreement.
     Section 8.17 Power and Authority. Each of the Parties hereby acknowledges,
represents and warrants that it has full power and authority to enter into this
Agreement and the Ancillary Documents.
     Section 8.18 Independent Parties. In making and performing this Agreement,
the parties shall at all times act as independent entities and nothing contained
in this Agreement shall be construed or implied to create an agency, partnership
or employer/employee relationship between the parties. At no time shall either
party make commitments or incur any charges or expenses for or in the name of
the other party.
     Section 8.19 Survival. The covenants and agreements made in this Agreement
will survive any termination of this Agreement.
[Remainder of page intentionally left blank]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement the day
and year first above written.

            LAKES OHIO DEVELOPMENT, LLC
      By:   /s/ Damon Schramm         Its: Secretary             

            MYOHIONOW.COM, LLC
      By:   /s/ Brad Pressman         Its: President             

16